Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague Scott P. Doney Facsimile:702-944-7100 Christopher T. Clark Email: bclark@caneclark.com VIA EDGAR June 23, 2010 Linda Cvrkel, Branch Chief U.S. Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mailstop 3561 Washington D.C., 20549-3561 Re:General Automotive Company Dear Ms. Cvrkel: We write on behalf of General Automotive Company (the “Company”) in response to comments by the United States Securities and Exchanges Commissions (the “Commission”) in a letter dated May 26, 2010 by Linda Cvrkel, Branch Manager of the Division of Corporate Finance commenting on the Company’s Form 10-K for the year ended December 31, 2009, filed April 15, 2010. The factual information provided herein relating to the Company has been made available to us by the Company.Titling and paragraph numbering of the comments as inserted herein below corresponds to the titling and numbering used in the Commission’s comment letter. Management’s Discussion and Analysis or Plan of Operation – Form 10-K Liquidity and Capital Resources, page5 1. Generally, liquidity should be discussed on both a long-term and short-term basis.See Item 303 of Regulation S-K.In light of the continuing working capital deficit and going concern uncertainty, discuss the sufficiency of the Company’s resources to satisfy its ongoing cash requirements for the next twelve months and on a long-term basis considering potential acquisitions and joint venture agreements as described in your notes to the financial statements.Also, please describe the adverse consequences to your business in the event you are unable to raise additional capital. Response.The Company has amended its Form 10-K, initially filed April 15, 2010, disclosure regarding Liquidity and Capital Resources in response to this comment. Linda Cvrkel
